Citation Nr: 1631563	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to August 1964. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the benefit sought on appeal.

In April 2016, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Organic diseases of the nervous system, including tinnitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems tinnitus as an organic diseases of the nervous system, especially where there is evidence of noise exposure.  Fountain v. McDonald, 27 Vet. App. 258 (2015); see also 38 U.S.C.A. §§ 1101; VA Under Secretary for Health Memorandum (October 1995); 38 C.F.R. §§ 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran's service treatment records were determined to be unavailable.  (07/30/2012 VBMS-VA Memo)  The RO informed the Veteran of that fact the next month.  (08/23/2012 VBMS-Notification Letter)

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 38 C.F.R. § 3.159(a)(2).  His competency also extends to providing evidence of any in-service injury or disease he may have experienced.

The Veteran has consistently reported that he sustained acoustic trauma during basic training.  The first instance was due to his proximity to the detonation of a flare, and then that of hand grenade, both having occurred during the same training exercise.  The Veteran has asserted that he has experienced both hearing loss and tinnitus ever since.  Service connection is in effect for hearing loss.

In the February 2011 audiologic examination report, the Veteran was unsure of the date of onset for his tinnitus; it became constant a year earlier but had been intermittent before that.  The examiner posed several different questions in an effort to ascertain the date of onset.  As a result of the residuals of a prior ear injury, the examiner deferred to a certified ear examiner to render a nexus opinion on the Veteran's disabilities, to include whether the reported tinnitus was linked to the Veteran's hearing loss.  (02/28/2011 VBMS-VA Examination)

An ear examination was conducted in April 2011.  Although the examiner rendered a positive nexus opinion for hearing loss on the basis of the Veteran's lay report of in-service acoustic trauma, he did not comment on any association between the Veteran's hearing loss and his tinnitus.  (04/09/2011 VBMS-VA Examination)

In a written statement received after the examination, and at the hearing, the Veteran testified that while he did not recall the date of the onset of his tinnitus, by which he meant the date of his in-service injury, he had in fact experienced tinnitus ever since his injury in basic training.  The Veteran testified further that he did not understand the meaning of the term, "tinnitus," as he had never heard of it.  He just knew that he had a ringing in his ears, off and on at first, and then constant.  So when the audiologic examiner asked him about the onset of "tinnitus," he thought the examiner had asked about the ongoing discharge from his ears.  The Veteran added that he also had difficulty hearing the examiner.  (04/14/2016 VBMS-Hearing Testimony, p. 3)

The Veteran's report of his in-service ear injury is consistent with the time, place, and circumstances of his reported injury.  See 38 C.F.R. § 3.303.  Further, having observed the Veteran at the hearing, the undersigned deems him credible.  There is no clinical diagnostic test that proves or disproves tinnitus.  Generally the disorder is diagnosed on the basis of the patient's reported history.  As already noted, the Veteran has testified that he experienced tinnitus after a specific event of in-service acoustic trauma, and it continued to the current date.  In addition to the fact that he is competent to identify ringing in his ears, under the circumstances of his service, he is also competent to associate the onset with a specific event.  See Jandreau, 492 F. 3d 1372.  The Board finds nothing in the claims file that casts doubt on the Veteran's credibility.  Hence, the scale is at least evenly balanced and thus an award of service connection is warranted for tinnitus.  38 C.F.R. §§ 3.102, 3.303.

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


